(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Pon cuanto, en el presente caso la petición de desestima-ción se funda en dos motivos, siendo uno de ellos el de haberse dejado transcurrir más de 120 días sin archivar la transcrip-ción del récord ni aprobarse la exposición del caso o pliego de excepciones, y el otro, el que la notificación del escrito de ape-lación es nula, por haber sido hecha por un tal Pablo Ruiz, que no es parte en el caso, ni abogado del apelante, ni mani-fiesta cuál es su intervención o a nombre de quién, y por no expresarse en el juramento cuál es la residencia del abogado del apelante, para llegar al conocimiento de si puede hacerse la notificación por correo;
Pon cuanto, del escrito de oposición a la desestimación y del certificado que se acompaña, aparece que el apelante ha solicitado varias prórrogas para la preparación de la trans-cripción de la evidencia, siendo la última concedida de treinta días con fecha 24 de marzo de 1930;
Por cuanto, no es necesario que el que notifica el escrito de apelación sea precisamente el abogado de la parte ape-lante; y aparece de la declaración jurada que la residencia del abogado de la parte apelada es Coamo, adonde se envió la apelación por correo, existiendo servicio regular diario y permanente de- comunicaciones por correo entre Ponce y Coamo,
Pon tanto, se declara sin lugar la moción de desestima-ción presentada por el apelado.